Name: 2001/70/EC: Administrative Commission of the European Communities on social security for migrant workers - Decision No 180 of 15 February 2000 on the model forms necessary for the application of Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 (E 211 Ã¢  E 212) (Text with EEA relevance)
 Type: Decision
 Subject Matter: documentation;  social protection;  labour market
 Date Published: 2001-01-25

 Avis juridique important|32001D00702001/70/EC: Administrative Commission of the European Communities on social security for migrant workers - Decision No 180 of 15 February 2000 on the model forms necessary for the application of Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 (E 211  E 212) (Text with EEA relevance) Official Journal L 023 , 25/01/2001 P. 0033 - 0036Decision No 180of 15 February 2000on the model forms necessary for the application of Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 (E 211 - E 212)(Text with EEA relevance)(2001/70/EC)THE ADMINISTRATIVE COMMISSION OF THE EUROPEAN COMMUNITIES ON SOCIAL SECURITY FOR MIGRANT WORKERS,Having regard to Article 81(a) of Council Regulation (EEC) No 1408/71 of 14 June 1971 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community(1), pursuant to which it is the duty of the Administrative Commission to deal with all administrative matters arising from Regulation (EEC) No 1408/71 and subsequent Regulations,Having regard to Article 2(1) of Council Regulation (EEC) No 574/72(2), pursuant to which it is the duty of the Administrative Commission to draw up models of certificates, certified statements, declarations, applications and other documents necessary for the application of the Regulations,Having regard to Decision No 158 of 27 November 1995 on the model forms necessary for the application of Regulations(3),Whereas the entry into force of Council Regulation (EEC) No 1606/98(4) amended Regulations (EEC) No 1408/71 and (EEC) No 574/72 with a view to extending them to cover special schemes for civil servants;Whereas the entry into force of Council Regulation (EC) No 307/1999(5) amended Regulations (EEC) No 1408/71 and (EEC) No 574/72 with a view to extending them to cover students;Whereas the grounds and time-limits for appeals given in form E 212 must be adapted in order to take account of these extensions;Whereas amendments relating to grounds and time-limits for appeal are frequently made to the different legislations;Whereas according to Article 48(1) of Regulation (EEC) No 574/72 claimants must be informed of the grounds and time-limits allowed for appeals, the decisions taken by each of the institutions must specify the grounds and time-limits allowed for appeal provided for by the legislation concerned, and the investigating institution must notify the claimant by means of form E 211 - Summary of Decisions;Whereas the current version of form E 212 and any possible update could not guarantee clear and full information for claimants concerning the procedures to be followed in the case of appeal;Whereas it is therefore necessary to amend form E 211 - Summary of Decisions;Whereas the Agreement on the European Economic Area of 2 May 1992, as adjusted by the Protocol of 17 March 1993, Annex VI, implements Regulations (EEC) No 1408/71 and (EEC) No 574/72 within the European Economic Area;Whereas by Decision of the EEA Joint Committee the model forms necessary for the application of Regulations (EEC) No 1408/71 and (EEC) No 574/72 will be adapted and implemented within the European Economic Area;Whereas for practical reasons identical forms should be used within the Community and within the European Economic Area;Whereas the language in which the forms should be drawn up has been decided by Recommendation No 15 of the Administrative Commission,HAS DECIDED AS FOLLOWS:1. The model form E 211 printed in Decision No 158 shall be replaced by the model appended hereto.2. The competent authorities of the Member States shall make available to the persons concerned (rightful claimants, institutions, employers, etc.) the form according to the attached model.3. The form shall be available in the official languages of the Community and laid out in such manner that the different versions are perfectly superposable, thereby making it possible for each person or body to which a form is addressed (rightful claimant, institution, employer, etc.) to receive the form printed in their own language.4. Form E 212 shall be withdrawn.5. This Decision will be published in the Official Journal of the European Communities. It will enter into force on the first day of the month following its publication.The President of the Administrative CommissionSebastiÃ £o Pinto Pizarro(1) OJ L 149, 5.7.1971, p. 2.(2) OJ L 74, 27.3.1972, p. 1.(3) OJ L 336, 27.12.1996, p. 1.(4) OJ L 209, 25.7.1998, p. 1.(5) OJ L 38, 12.2.1999, p. 1.>PIC FILE= "L_2001023EN.003502.EPS">>PIC FILE= "L_2001023EN.003601.EPS">